Mr. Justice Gary delivered the opinion oe the Court. This is an action upon an appeal bond given in the County Court of Cook County upon an appeal from a judgment of that court to this, in an action of forcible detainer, and conditioned as the statute requires. This case was tried without a jury, and on the trial it appeared that this court affirmed the judgment of the County Court. The Superior Court assessed the damages at $795. The evidence warranted the finding, and we are too much pressed with real questions, to review the argument of the appellant on his thirteen assignments of error. The judgment is affirmed.